The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Shapira et al, US Patent No. 7,739,823.
	Shapira et al disclose a fire control system using a laser identification, detection and ranging (LIDAR) unit comprising: a Fire Control System (FCS) having an LIDAR unit 20 and a night-and-day sight unit 22; the LIDAR 20 comprises an eye safe laser 1, which may transmit short pulses at a 1 kHz rep-rate, and which may include transmitter optics for beam collimating  a beam which is transmitted to a target 10; a collecting lens 2 may be provided with a wide bandpass, which is adapted to receive beams returning from the target 10; the collecting lens 2 may be correlated to the night-and-day sight unit 22 as well as to the wavelength of the laser; a dichroic beam splitter 3 with a narrow band pass (which may be adapted to the wavelength of the laser) may send the beam to the night-and-day sight unit 22 for processing; a multi-element receiver 4 may be positioned at the focal plane of the collecting lens 2; the LIDAR unit 20 for use with the laser 1 and the multi-element receiver 4 may include, without limitation, preamplifiers 5, peak detectors 6 and power supply and electronics unit 7; the night-and-day 
	Regarding claim 1, Shapira et al disclose a fire control system using a laser identification detection and ranging unit comprising: a laser transmitter 1 adapted to illuminate a target 10 with a laser through an atmosphere (Fig. 1); a receiver 4 comprising photodiode elements (col. 2, 51+) and adapted to analyze a return path of the laser through the atmosphere, the receiver receiving modulated scattered laser radiation due to temperature gradients in the atmosphere; and the device adapted to compare intensities of the received modulated scattered laser radiation from the receiver and measures a crosswind profile along a path to the target (once the returned signal is compared with original input signal the crosswind profile can be determined). Shapira et al disclose that a linear InGaAas PIN or APD photodiode array, but fail to disclose a single photodiode. However, single photodiode detectors are conventional and well-known in the art for allowing linear transfer of amplitude and phase information of the optical field into the electrical domain. Therefore, it would have been obvious for an ordinary artisan at the time the invention was to employ the conventional single photodiode in order to effective measure the amplitude and phase difference of the of the signals. Such modification would have been an obvious extension as taught by the prior art. 
	Regarding claim 2, Shapira et al disclose a couple peak detectors 6 that are shown to be spaced apart.
	Regarding claim 3, Fig 1, shows that the photodetectors couple with optics, a modified Shapira et al would provide wherein the single photodiode is coupled with optics.
	Regarding claims 4-10, Shapira et al fail to disclose all the details for measuring the crosswind, including the specific micro optics, the type of photodetector, the specific type of 
	Regarding claim 11, see the rejection of claim 1 and 2 above.
	Regarding claims 12-14, see the rejection of claims 4-10 above.
	Regarding claims 15-20, since the structural limitations are as recited, the method steps 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims 1-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. 9,127,910 (hereinafter ‘910 patent) Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claimed invention is a broader recitation of the ‘208 Patent. For instance, in claim 1 of the current applicant and in the ‘208 Patent the applicant claims:
Application: No. 16/854,612
Patent No. 9,127,910
 A device for optically measuring crosswind, comprising: a laser transmitter adapted to illuminate a target with a laser through an atmosphere; a receiver comprising a single photodiode and adapted to analyze a return path of the laser through the atmosphere, the receiver receiving modulated scattered laser radiation due to temperature gradients in the atmosphere; and the device adapted to compare intensities of the received modulated 




	Thus, in respect to above discussions, it would have been obvious to an artisan at the time the invention was made to use the teaching of claims 1-23 of the ‘910 Patent as a general teaching for measuring crosswind, to perform the same function as claimed in the present invention. The instant claims obviously encompass the claimed invention of the ‘910 Patent. The extent that the instant claims are broaden and therefore generic to claimed invention of ‘910 Patent [species], In re Goodman 29 USPQ 2d 2010 CAFC 1993, states that a generic claim cannot be issued without a terminal disclaimer, if a species claim has been previously been claimed in a co-pending application.
	The obviousness-type double patenting rejection is a judicially established doctrine based upon public policy and is primarily intended to prevent prolongation of the patent term by prohibiting claims in a second patent not patentably distinct from the claims in a first paten. IN re Vogel, 164 USPQ 619 (CCPA 1970). A timely filed terminal disclaimer in compliance with 37 C.F.R. & 1.321(b) would overcome an actual or provisional rejection on this ground provided the conflicting application or patent is shown to be commonly owned with this application. See 37 C>FR> &1.78(d).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US Patent No. 4,028,673; 4,182,570; 6,247,259; 7,705,971.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL ST CYR whose telephone number is (571)272-2407.  The examiner can normally be reached on M to F 8:00-8:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G Lee can be reached on 571-272-2398.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DANIEL . ST CYR
Examiner
Art Unit 2876


DS
/DANIEL ST CYR/
Primary Examiner, Art Unit 2876